Exhibit 99.2 Management’s discussion and analysis (“MD&A”) – November 7, 2013 OVERVIEW The following discussion and analysis is a review of the financial condition and results of operations of Just Energy Group Inc. (“JE” or “Just Energy” or the “Company”) for the three and six months ended September 30, 2013, and has been prepared with all information available up to and including November 7, 2013. This analysis should be read in conjunction with the unaudited interim condensed consolidated financial statements for the three and six months ended September 30, 2013. The financial information contained herein has been prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”). All dollar amounts are expressed in Canadian dollars. Quarterlyreports, the annual report and supplementary information can be found on Just Energy’s corporate website at www.justenergygroup.com. Additional information can be found on SEDAR at www.sedar.com or at the U.S. Securities Exchange Commission’s website at www.sec.gov. Just Energy is a corporation established under the laws of Canada and holds securities and distributes the income of its directly or indirectly owned operating subsidiaries and affiliates. Just Energy’s business primarily involves the sale of natural gas and/or electricity to residential and commercial customers under long-term fixed-price, price-protected or variable-priced contracts. Just Energy markets its gas and electricity contracts in Canada, the United States and the United Kingdom, under the following trade names: Just Energy, Hudson Energy, Commerce Energy, Smart Prepaid Electric, Amigo Energy, Tara Energy and Green Star Energy. By fixing the price of natural gas or electricity under its fixed-price or price-protected program contracts for a period of up to five years, Just Energy’s customers offset their exposure to changes in the price of these essential commodities. Variable rate products allow customers to maintain competitive rates while retaining the ability to lock into a fixed price at their discretion. Just Energy derives its margin or gross profit from the difference between the price at which it is able to sell the commodities to its customers and the related price at which it purchases the associated volumes from its suppliers. Just Energy also offers green products through its JustGreen program. The electricity JustGreen product offers customers the option of having all or a portion of their electricity sourced from renewable green sources such as wind, run of the river hydro or biomass. The gas JustGreen product offers carbon offset credits that allow customers to reduce or eliminate the carbon footprint of their homes or businesses. Additional green products allow customers to offset their carbon footprint without buying energy commodity products and can be offered in all states and provinces without being dependent on energy deregulation. In addition, Just Energy rents and sells high efficiency and tankless water heaters, air conditioners and furnaces to Ontario and Quebec residents, through a subsidiary operating under the trade name National Home Services (“NHS”). Just Energy also offers smart thermostats as a bundled product with commodity or furnace contracts as well as a stand-alone unit. Just Energy also operates a Network Marketing division under the trade name Momentis. Just Energy’s subsidiary, Hudson Energy Solar Corp. (“HES”), and its subsidiaries provide solar project development platforms operating in New Jersey, Pennsylvania and Massachusetts, under the trade name Hudson Energy Solar. Just Energy also holds a 50% ownership in Just Ventures LLC and Just Ventures L.P. (collectively, “Just Ventures”), a jointly controlled entity, which is primarily involved in the Internet-based marketing of Just Energy’s gas and electricity contracts as well as a 15% ownership in ecobee Inc. (“ecobee”), a company that designs, manufactures and distributes smart thermostats to residential and commercial customers throughout North America. Included in the MD&A is an analysis of the above operations. The analysis enclosed in the MD&A also reflects a retrospective change in disclosure with the energy marketing operational segments now representing the Consumer Energy and Commercial Energy divisions to align with changes effective fiscal 2014 in internal reporting and analysis prepared for senior management. As at March 31, 2013, Terra Grain Fuels, which produces and sells ethanol, was available for sale and is expected to be divested by the end of fiscal 2014. As a result, it is classified as discontinued operations and the financial results from operations for prior periods have been restated to reflect results from continuing and discontinued operations for comparative purposes. FORWARD-LOOKING INFORMATION This MD&A contains certain forward-looking information pertaining to customer additions and renewals, customer consumption levels, EBITDA, Base EBITDA, Funds from Operations, Base Funds from Operations and treatment under governmental regulatory regimes. These statements are based on current expectations that involve a number of risks and uncertainties, which could cause actual results to differ from those anticipated. These risks include, but are not limited to, levels of customer natural gas and electricity consumption, extreme weather conditions, rates of customer additions and renewals, customer attrition, fluctuations in natural gas and electricity prices, changes in regulatory regimes, decisions by regulatory authorities, competition, the results of litigation, and dependence on certain suppliers. Additional information on these and other factors that could affect Just Energy’s operations, financial results or dividend levels are included in the May 31, 2013 Annual Information Form and other reports on file with security regulatory authorities, which can be accessed on our corporate website at www.justenergygroup.com or through the SEDAR website at www.sedar.com or at the U.S. Securities Exchange Commission’s website at www.sec.gov. 1 KEY TERMS “$90m convertible debentures” represents the $90 million in convertible debentures issued by Universal Energy Group Ltd. (“Universal”) in October 2007. Just Energy, assumed the obligations of the debentures as part of the Universal acquisition on July 1, 2009, See “Debt and financing for continuing operations” on page 28 for further details. “$100m convertible debentures” represents the $100 million in convertible debentures issued by the Company to finance the purchase of Fulcrum Retail Holdings, LLC, effective October 1, 2011. See “Debt and financing for continuing operations” on page 28 for further details. “$330m convertible debentures” represents the $330 million in convertible debentures issued by Just Energy to finance the purchase of Hudson Energy Services, LLC, effective May 1, 2010. See “Debt and financing for continuing operations” on page 28 for further details. “attrition” means customers whose contracts were terminated prior to the end of the term either at the option of the customer or by Just Energy. “customer” does not refer to an individual customer but instead an RCE (see Key Term below). “failed to renew” means customers who did not renew expiring contracts at the end of their term. “gross margin per RCE” represents the energy gross margin realized on Just Energy’s customer base, including gains/losses from the sale of excess commodity supply. “LDC” means a local distribution company; the natural gas or electricity distributor for a regulatory or governmentally defined geographic area. “RCE” means residential customer equivalent, which is a unit of measurement equivalent to a customer using, as regards natural gas, 2,815 m3 (or 106 GJs or 1,000 Therms or 1,025 CCFs) of natural gas on an annual basis and, as regards electricity, 10 MWh (or 10,000 kWh) of electricity on an annual basis, which represents the approximate amount of gas and electricity, respectively, used by a typical household in Ontario. NON-IFRS FINANCIAL MEASURES Just Energy’s consolidated financial statements are prepared in compliance with IFRS. All non-IFRS financial measures do not have standardized meanings prescribed by IFRS and are therefore unlikely to be comparable to similar measures presented by other issuers. EBITDA “EBITDA” represents earnings before finance costs, taxes, depreciation and amortization. This is a non-IFRS measure that reflects the pre-tax profitability of the business. BASE EBITDA “Base EBITDA” represents EBITDA adjusted to exclude the impact of mark to market gains (losses) arising from IFRS requirements for derivative financial instruments on future supply positions as well as reflecting an adjustment for share-based compensation. This measure reflects operational profitability as the non-cash share-based compensation expense is treated as an equity issuance for the purpose of this calculation, as it will be settled in shares and the mark to market gains (losses) are associated with supply already sold in the future at fixed prices. Just Energy ensures that customer margins are protected by entering into fixed-price supply contracts. Under IFRS, the customer contracts are not marked to market but there is a requirement to mark to market the future supply contracts. This creates unrealized gains (losses) depending upon current supply pricing. Management believes that these short-term mark to market non-cash gains (losses) do not impact the long-term financial performance of Just Energy and management has therefore excluded it from the Base EBITDA calculation. 2 FUNDS FROM OPERATIONS “Funds from Operations” refers to the cash flow generated by operations. Funds from Operations is calculated by Just Energy as gross margin adjusted for cash items including administrative expenses, selling and marketing expenses, bad debt expenses, finance costs, corporate taxes, capital taxes and other items. The gross margin used includes a seasonal adjustment for the gas markets in Ontario, Quebec, Manitoba and Michigan in order to include cash received. BASE FUNDS FROM OPERATIONS “Base Funds from Operations” refers to the Funds from Operations adjusted for capital expenditures purchased to maintain productive capacity. Capital expenditures to maintain productive capacity represent the capital spend relating to capital assets and spending relating to contract initiation costs to maintain embedded gross margin at the current level. EMBEDDED GROSS MARGIN “Embedded gross margin” is a rolling five-year measure of management’s estimate of future contracted energy gross margin as well as the margin associated with the remaining life of National Home Services’ customer contracts. The energy marketing embedded gross margin is the difference between existing energy customer contract prices and the cost of supply for the remainder of the term, with appropriate assumptions for customer attrition and renewals. It is assumed that expiring contracts will be renewed at target margin and renewal rates. The energy marketing embedded gross margin also includes an estimate of the future margin on residual payments on non-energy products sold to the current Momentis customer base as well as the completed contracts for Hudson Energy Solar. The embedded gross margin for HES represents gross margin associated with Solar Power Purchase Agreements (“PPAs”) and Solar Renewable Energy Credits (“SRECs”) for a rolling five-year period generated from its completed projects. Financial highlights For the three months ended September 30 (thousands of dollars, except where indicated and per share amounts) Fiscal 2014 Fiscal 2013 % increase (decrease) Sales $ 20 % $ Gross margin 12 % Administrative expenses 5 % Selling & marketing expenses (5 )% Finance costs 21 % Profit (loss) from continuing operations1 ) NMF Profit (loss) from discontinued operations NMF ) Profit (loss)1 ) NMF Earnings (loss) per share from continuing operations - basic ) NMF Earnings (loss) per share from continuing operations - diluted ) NMF Dividends/distributions )% Base EBITDA from continuing operations2 37 % Base Funds from continuing operations2 % Payout ratio on Base EBITDA from continuing operations 79 % % Payout ratio on Base Funds from continuing operations % % 1Profit (loss) for the period includes the impact of unrealized gains (losses), which represents the mark to market of future commodity supply acquired to cover future customer demand. The supply has been sold to customers at fixed prices, minimizing any realizable impact of mark to market gains and losses. 2See “Non-IFRS financial measures” on page 2. 3Not a meaningful figure. 3 Financial highlights For the six months ended September 30 (thousands of dollars, except where indicated and per share amounts) Fiscal 2014 Fiscal 2013 %increase (decrease) Sales $ 17 % $ Gross margin 9 % Administrative expenses 6 % Selling & marketing expenses (8 )% Finance costs 29 % Profit (loss) from continuing operations1 ) NMF3 Profit (loss) from discontinued operations NMF3 ) Profit (loss)1 ) NMF3 Earnings (loss) per share from continuing operations - basic ) NMF3 Earnings (loss) per share from continuing operations - diluted ) NMF3 Dividends/distributions )% Base EBITDA from continuing operations2 43 % Base Funds from continuing operations2 % Payout ratio on Base EBITDA from continuing operations 90 % % Payout ratio on Base Funds from continuing operations % % Embedded gross margin2 9 % Energy customers (RCEs) 7 % Home Services customers (installed units) 47 % Total customers (RCEs and installed units) 9 % 1Profit (loss) for the period includes the impact of unrealized gains (losses), which represents the mark to market of future commodity supply acquired to cover future customer demand. The supply has been sold to customers at fixed prices, minimizing any realizable impact of mark to market gains and losses. 2See“Non-IFRS financial measures” on page 2. 3Not a meaningful figure. Continuing operations CONSUMER ENERGY DIVISION The sale of gas and electricity to customers consuming 15 RCEs and less is undertaken by the Consumer Energy division. Marketing of the energy products of this division is primarily done door-to-door through 1,200 independent contractors, the Momentis network marketing operation and Internet-based marketing and telemarketing efforts. Approximately 43% of Just Energy’s customer base resides within the Consumer Energy division, which is currently focused on longer-term price-protected and variable rate offerings of commodity products and JustGreen. To the extent that certain markets are better served by shorter-term or enhanced variable rate products, the Consumer Energy’s sales channels also offer these products. In addition, the Consumer Energy division has commenced marketing bundled products in Ontario and Texas, offering certain commodity products along with a smart thermostat. Just Energy owns and operates Momentis, a network marketing company operating in Canada, the U.S. and the U.K which is also included in the Consumer Energy segment disclosure. Independent representatives educate consumers about the benefits of energy deregulation and sell them products offered by Just Energy as well as a number of other products. Independent representatives are rewarded through commissions earned based on new customers added. COMMERCIAL ENERGY DIVISION Customers with annual consumption over 15 RCEs are served by the Commercial Energy division.These sales are made through three main channels: sales through the broker channel using the commercial platform acquired with the Hudson purchase; door-to-door commercial independent contractors; and inside commercial sales representatives. Commercial customers make up approximately 51% of Just Energy’s customer base. Products offered to commercial customers can range from standard fixed-price offerings to “one off” offerings, which are tailored to meet the customer’s specific needs. These products can be either fixed or floating rate or a blend of the two, and normally have terms of less than five years. Gross margin per RCE for this division is lower than consumer margins but customer aggregation costs and ongoing customer care costs are lower as well on a per RCE basis. Commercial customers tend to have combined attrition and failed-to-renew rates that are lower than those of consumer customers. 4 HOME SERVICES DIVISION National Home Services provides Ontario and Quebec residential customers with a long-term water heater, furnace and air conditioning rental, offering high efficiency conventional and power vented tank and tankless water heaters and high efficiency furnaces and air conditioners. In addition, National Home Services has commenced marketing smart thermostats in Ontario. The thermostats are being sold independently in Ontario or also offered in a bundled product offering with the rental of air conditioners or furnaces. NHS customers make up approximately 6% of Just Energy’s customer base. NHS markets through approximately 500 independent contractors in Ontario and Quebec. SOLAR DIVISION Hudson Energy Solar, a solar project development company operating in New Jersey, Pennsylvania and Massachusetts, brings renewable energy directly to consumers, enabling them to reduce their environmental impact and energy costs. HES installs solar systems on residential and commercial sites, maintaining ownership of the system and providing maintenance and monitoring of the system for a period of up to 20 years. HES sells the energy generated by the solar panels back to the customer. This division will contribute to operating metrics through commodity sales, renewable energy credit offset sales and tax incentives. As of September 30, 2013, the division has made cumulative commitments of approximately $106.9 million with the status of the associated projects ranging from contracted to completed. ABOUT THE ENERGY MARKETS NATURAL GAS Just Energy offers natural gas customers a variety of products ranging from month-to-month variable-price offerings to five-year fixed-price contracts. For fixed-price contracts, Just Energy purchases gas supply through physical or financial transactions with market counterparts in advance of marketing, based on forecast customer aggregation for residential and small commercial customers. For larger commercial customers, gas supply is generally purchased concurrently with the execution of a contract. Variable rate products allow customers to maintain competitive rates while retaining the ability to lock into a fixed price at their discretion. The LDC provides historical customer usage which, when normalized to average weather, enables Just Energy to purchase the expected normal customer load. Furthermore, Just Energy mitigates exposure to weather variations through active management of the gas portfolio, which involves, but is not limited to, the purchase of options including weather derivatives. Just Energy’s ability to mitigate weather effects is limited by the severity of weather from normal. To the extent that balancing requirements are outside the forecast purchase, Just Energy bears the financial responsibility for fluctuations in customer usage. To the extent that supply balancing is not fully covered through active management or the options employed, Just Energy’s customer gross margin may be reduced or increased depending upon market conditions at the time of balancing. Under some commercial contract terms, this balancing may be passed onto the customer. Ontario, Quebec, British Columbia and Michigan In Ontario, Quebec, British Columbia and Michigan, the volumes delivered for a customer typically remain constant throughout the year. Just Energy does not recognize sales until the customer actually consumes the gas.During the winter months, gas is consumed at a rate that is greater than delivery and, in the summer months, deliveries to LDCs exceed customer consumption. Just Energy receives cash from the LDCs as the gas is delivered, which is even throughout the year. Alberta In Alberta, the volume of gas delivered is based on the estimated consumption for each month. Therefore, the amount of gas delivered in winter months is higher than in the spring and summer months. Consequently, cash received from customers and the LDC will be higher in the winter months. Other gas markets In New York, Illinois, Indiana, Ohio, California, Georgia, New Jersey, Pennsylvania, Manitoba and Saskatchewan, the volume of gas delivered is based on the estimated consumption and storage requirements for each month. Therefore, the amount of gas delivered in winter months is higher than in the spring and summer months. Consequently, cash flow received from these states/provinces is greatest during the third and fourth (winter) quarters, as cash is normally received from the LDCs in the same period as customer consumption. ELECTRICITY In Ontario, Alberta, New York, Texas, Illinois, Pennsylvania, New Jersey, Maryland, Michigan, California, Ohio, Delaware, Massachusetts and the United Kingdom, Just Energy offers a variety of solutions to its electricity customers, including fixed-price and variable-price products on both short-term and longer-term electricity contracts. Some of these products provide customers with price-protection programs for the majority of their electricity requirements. Customers may experience either a small balancing charge or credit (pass-through) on each bill due to fluctuations in prices applicable to their volume requirements not covered by a fixed price. Just Energy uses historical usage data for all enrolled customers to predict future customer consumption and to help with long-term supply procurement decisions. 5 Just Energy purchases power supply through physical or financial transactions with market counterparties in advance of marketing to residential and small commercial customers based on forecast customer aggregation. Power supply is generally purchased concurrently with the execution of a contract for larger commercial customers. The LDC provides historical customer usage, which, when normalized to average weather, enables Just Energy to purchase to expected normal customer load. Furthermore, Just Energy mitigates exposure to weather variations through active management of the power portfolio, which involves, but is not limited to the purchase of options including weather derivatives. The Company’s ability to mitigate weather effects is limited by the severity of weather from normal.In certain markets, to the extent that balancing requirements are outside the forecast purchase, Just Energy bears the financial responsibility for excess or short supply caused by fluctuations in customer usage. To the extent that supply balancing is not fully covered through customer pass-throughs or active management or the options employed, Just Energy’s customer gross margin may be impacted depending upon market conditions at the time of balancing. JUSTGREEN Customers also have the ability to choose an appropriate JustGreen program to supplement their electricity and natural gas contracts, providing an effective method to offset their carbon footprint associated with the respective commodity consumption. JustGreen programs for electricity customers involve the purchase of power from green generators (such as wind, solar, run of the river hydro or biomass) via power purchase agreements and renewable energy certificates. JustGreen programs for gas customers involve the purchase of carbon offsets from carbon capture and reduction projects. The Company currently sells JustGreen gas in the eligible markets of Ontario, British Columbia, Alberta, Saskatchewan, Michigan, New York, Ohio, Illinois, New Jersey, Maryland, Pennsylvania and California. JustGreen electricity is sold in Ontario, Alberta, New York, Texas, Maryland, Massachusetts, Ohio and Pennsylvania. Of all consumer customers who contracted with Just Energy in the past year, 27% took JustGreen for some or all of their energy needs. On average, these customers elected to purchase 84% of their consumption as green supply. For comparison, as reported in the second quarter of fiscal 2013, 28% of consumer customers who contracted with Just Energy chose to include JustGreen for an average of 80% of their consumption. Overall, JustGreen now makes up 9% of the Consumer gas portfolio, down from 11% a year ago. JustGreen makes up 18% of the Consumer electricity portfolio, up from 11% a year ago. Discontinued operations ETHANOL DIVISION Terra Grain Fuels (“TGF”) is a 150-million-litre capacity ethanol plant located in Belle Plaine, Saskatchewan. The plant produces wheat-based ethanol and high protein distillers’ dried grain (“DDG”). TGF was acquired in 2009 as part of the Universal acquisition. Since then, management has considered TGF to be a non-core division and management continued to operate based on the intention of the plant maintaining cash flow neutral operations at a minimum. In March 2013, Just Energy formally commenced the process to dispose of TGF.The business of TGF has been operating in an unpredictable product environment, making it difficult for management to derive real growth and profitability from the segment. It is expected that TGF will be divested by the end of fiscal 2014. TGF was classified as held for sale and as discontinued operations as of March 31, 2013. See page 25 for more information on the financial results from operations. 6 EBITDA For the three months ended September 30 (thousands of dollars) Fiscal 2014 Fiscal 2013 Reconciliation to interim condensed consolidated statements of income (loss) Profit (loss) for the period from continuing operations $ ) $ Add: Finance costs Provision for income taxes Amortization Profit (loss) attributable to non-controlling interest EBITDA from continuing operations $ ) $ Add (subtract): Change in fair value of derivative instruments ) Share-based compensation Base EBITDA from continuing operations $ $ EBITDA Gross margin per interim condensed consolidated financial statements $ $ Add (subtract): Administrative expenses ) ) Selling and marketing expenses ) ) Bad debt expense ) ) Amortization included in cost of sales/selling and marketing expenses Other income 19 Proportionate share of loss from the joint venture ) ) Profit attributable to non-controlling interest Base EBITDA from continuing operations $ $ Base EBITDA from continuing operations payout ratio 79 % % Dividends/distributions Dividends $ $ Distributions for share-based awards Total dividends/distributions $ $ 7 EBITDA For the six months ended September 30 (thousands of dollars) Fiscal 2014 Fiscal 2013 Reconciliation to interim condensed consolidated statements of income (loss) Profit (loss) for the period from continuing operations $ ) $ Add: Finance costs Provision for income taxes Amortization Profit attributable to non-controlling interest EBITDA from continuing operations $ ) $ Add (subtract): Change in fair value of derivative instruments ) Share-based compensation Base EBITDA from continuing operations $ $ EBITDA Gross margin per interim condensed consolidated financial statements $ $ Add (subtract): Administrative expenses ) ) Selling and marketing expenses ) ) Bad debt expense ) ) Amortization included in cost of sales/selling and marketing expenses Other income Proportionate share of loss from the joint venture ) ) Profit attributable to non-controlling interest Base EBITDA from continuing operations $ $ Base EBITDA from continuing operations payout ratio 90 % % Dividends/distributions Dividends $ $ Distributions for share-based awards Total dividends/distributions $ $ Base EBITDA differs from EBITDA in that the impact of the mark to market gains (losses) from the financial instruments is removed. This measure reflects operating profitability as mark to market gains (losses) are associated with supply already sold in the future at fixed prices. Just Energy ensures that the value of customer contracts is protected by entering into fixed-price supply contracts. Under IFRS, the value of the customer contracts is not marked to market but there is a requirement to mark to market the future supply contracts. This creates unrealized gains (losses) depending upon current supply pricing volatility. Management believes that these short-term mark to market non-cash gains (losses) do not impact the long-term financial performance of Just Energy. Base EBITDA amounted to $39.1 million for the three months ended September 30, 2013, an increase of 37% from $28.6 million in the prior comparable quarter. Gross margin increased 12% overall with the increase coming primarily from the Consumer Energy and Home Services divisions. Gross margin from the Consumer Energy division increased by 21% while gross margin from the Home Services division increased by 55% over the prior comparable period. The increase in gross margin for the Consumer Energy division is a result of an increase in margins earned on variable products as well as the loss on sale of excess gas that occurred in the prior comparable period. The increase in gross margin for NHS is a result of the 37% increase in water heater, furnace and air conditioner installations and contractual price increases. Commercial Energy and Solar divisions margins were $32.8 million and $0.7 million for the quarter, respectively versus $38.0 million and $0.1 million in the prior comparable period. The decrease in gross margin for the Commercial Energy division is a result of higher capacity costs in the northeast U.S. markets, impacting customer profitability. The increase in gross margin for Solar is a result of the completion of projects over the past 12 months. 8 Administrative expenses increased by 5% from $33.4 million to $35.2 million. The increase over the prior comparable quarter was due to a 9% growth in the energy customer base as well as the NHS’s 37% growth in installed water heater, air conditioner and furnace units. Administrative expenses were 2% lower than the first quarter of fiscal 2014. Selling and marketing expenses for the three months ended September 30, 2013, were $48.0 million, a 5% decrease from $50.3 million reported in the prior comparable quarter. This decrease is attributable to the 6% decrease in customer additions for energy marketing. Bad debt expense was $11.9 million for the three months ended September 30, 2013, an increase of 54% from $7.7 million recorded for the prior comparable quarter. The increase in bad debt expense is attributable to the 49% increase in revenue in the markets where Just Energy bears credit risk. For the six months ended September 30, 2013, the bad debt expense of $21.7 million represents approximately 2.1% of revenue in the jurisdictions where the Company bears the credit risk, down from the 2.3% of revenue reported for the six months ended September 30, 2012. This improving trend is attributable to improving economic conditions in the Company’s key markets. Dividends and distributions paid for the three months ended September 30, 2013, were $30.9 million, a decrease of 31% from the prior comparable quarter as a result of a reduction in the annual dividend from $1.24 to $0.84 effective with the April 2013 dividend. The payout ratio on Base EBITDA was 79% for the three months ended September 30, 2013 versus 155% in the second quarter of fiscal 2013. For the six months ended September 30, 2013, Base EBITDA from continuing operations amounted to $68.3 million, an increase of 43% from $47.6 million in the prior comparable period. For the current six-month period, gross margin increased by 9%. Dividends and distributions for the six months ended September 30, 2013, were $61.6 million, a decrease of 31% from the prior comparable period. For the six months ended September 30, 2013, the payout ratio on Base EBITDA was 90%, compared with 187% in the prior comparable period. For more information on the changes in the gross margin, please refer to “Segmented Base EBITDA” on page 14 and “Administrative expenses”, “Selling and marketing expenses”, “Bad debt expense” and “Finance costs”, which are further clarified on pages 22 through 24 EMBEDDED GROSS MARGIN (millions of dollars) Management's estimate of the future embedded gross margin is as follows: As at As at Sept. vs. As at 2013 vs. Sept. 30, June 30, June 2013 Sept. 30, variance variance Energy marketing1 $ $ (3 ) % $ 3 % Home Services 4 % 28 % Total embedded gross margin $ $ (1 ) % $ 9 % 1Energy marketing also includes embedded gross margin related to Hudson Energy Solar. Management’s estimate of the embedded gross margin amounted to $2,324.0 million as of September 30, 2013, a decrease of 1% over embedded gross margin as of June 30, 2013 and an increase of 9% over the last 12 months. The Canadian dollar strengthened against the U.S. dollar during the past quarter, resulting in a decrease of $25.1 million in embedded gross margin when the U.S. energy marketing future gross margin is stated in Canadian dollars. The 9% increase for the past year matches the 9% increase in customer base over the same period. Embedded gross margin is shown to reflect the margin expected to be realized from existing customers.The measure of future gross margin is not discounted to present value nor is it intended to take into account administrative and other costs necessary to realize this margin. 9 Funds from Operations For the three months ended September 30 (thousands of dollars) Fiscal 2014 Fiscal 2013 Cash inflow from operations $ $ ) Add (subtract): Increase in non-cash working capital Cash flows used in operating activities of discontinued operations ) ) Profits attributable to non-controlling interest Tax adjustment ) ) Funds from continuing operations $ $ Less:maintenance capital expenditures ) ) Base Funds from continuing operations $ $ Base Funds from Operations Gross margin from interim condensed consolidated financial statements $ $ Add (subtract): Adjustment required to reflect net cash receipts from gas sales Administrative expenses ) ) Selling and marketing expenses ) ) Bad debt expense ) ) Current income tax recovery (provision) ) ) Amortization included in cost of sales/sales and marketing expenses Other income 19 Financing charges, non-cash Finance costs ) ) Proportionate share of loss from the joint venture ) ) Other non-cash adjustments Funds from continuing operations $ $ Less:maintenance capital expenditures ) ) Base Funds from continuing operations $ $ Base Funds from continuing operations payout ratio % % 10 Funds from Operations For the six months ended September 30 (thousands of dollars) Fiscal 2014 Fiscal 2013 Cash inflow from continuing operations $ $ Add (subtract): Increase in non-cash working capital Cash flows used in operating activities of discontinued operations ) Profits attributable to non-controlling interest Tax adjustment ) Funds from continuing operations $ $ Less:maintenance capital expenditures ) ) Base Funds from continuing operations $ $ Base Funds from continuing operations Gross margin from interim condensed consolidated financial statements $ $ Add (Subtract): Adjustment required to reflect net cash receipts from gas sales Administrative expenses ) ) Selling and marketing expenses ) ) Bad debt expense ) ) Current income tax recovery (provision) ) ) Amortization included in cost of sales/sales and marketing expenses Other income Financing charges, non-cash Finance costs ) ) Proportionate share of loss from the joint venture ) ) Other non-cash adjustments Funds from continuing operations $ $ Less:maintenance capital expenditures ) ) Base Funds from continuing operations $ $ Base Funds from continuing operations payout ratio % % Base Funds from continuing operations, which represents Funds from continuing operations reduced by the maintenance capital expenditures, were $28.8 million, an increase of 129% compared with $12.6 million for the second quarter of fiscal 2013. The increase in the current quarter is due to the 37% increase in Base EBITDA from continuing operations compared to lower increases in finance costs and cash taxes. For the six months ended September 30, 2013, Base fund from continuing operations were $42.1 million, compared to $13.7 million in the prior comparable period. The payout ratio on Base Funds from continuing operations was 107% for the three months ended September 30, 2013, down sharply from 352% in the second quarter of fiscal 2013. For the six months ended September 30, 2013, the payout ratio was 146%, significantly improved from 649% in the prior comparable period. The first and second quarters are traditionally the lowest earning quarters and therefore, result in the highest payout ratios, typically over 100%. 11 Summary of quarterly results for continuing operations (thousands of dollars, except per share amounts) Q2 Q1 Q4 Q3 fiscal 2014 fiscal 2014 fiscal 2013 fiscal 2013 Sales $ Gross margin Administrative expenses Selling and marketing expenses Finance costs Profit (loss) for the period from continuing operations ) ) Profit (loss) for the period ) ) Profit (loss) for the periodfrom continuing operations per share – basic ) ) Profit (loss)for the period from continuing operations per share – diluted ) ) Dividends/distributions paid Base EBITDA from continuing operations Base Funds from continuing operations Payout ratio on Base EBITDA from continuing operations 79
